Citation Nr: 1125908	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 1953 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record indicates that the Veteran was scheduled for a hearing before a Veterans Law Judge in April 2011 but failed to report.  He has not provided good cause for his failure to report or otherwise requested that a hearing be rescheduled.  The Board will proceed with adjudication of his appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has no worse than level II hearing for each ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with a VCAA notification letter in April 2007.  It contained all of the notice required by Pelegrini and Dingess, and was issued prior to the initial adjudication of the Veteran's claim.  The Board finds that the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded VA examinations of his hearing loss.  Although it is unclear if the claims folder was made available to the examiners, the Board notes that the histories contained in the examination reports are accurate.  Furthermore, in claims for increased evaluations, the most important findings concern the current impairment that results from each disability, and not the historical record.  Finally, the Board further notes that the evaluation of hearing loss is based on the findings of current audiological evaluation.  All identified records that are available have been obtained.  The Veteran was scheduled for a hearing but failed to report.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the zero percent evaluation currently assigned to his service connected bilateral hearing loss is insufficient to reflect the impairment that is caused by this disability.  He states that his hearing loss is so severe that it is recommended that he use hearing aids. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Board finds that entitlement to a compensable evaluation for the Veteran's bilateral hearing loss is not supported by the medical evidence.

The Veteran underwent a VA audiology examination in November 2006.  The right ear had pure tone thresholds of 25, 35, 50, and 55 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 25, 35, 45, and 50 decibels at these same frequencies.  The average threshold for the right ear was 41 decibels and for the left ear was 39 decibels.  The Veteran had 92 percent speech recognition for the right ear and 88 percent for the left ear.  This translates to level I hearing for the right ear and level II for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to continuation of the zero percent evaluation.

The Veteran underwent an additional VA fee basis audiology examination in May 2007.  The right ear had pure tone thresholds of 25, 30, 40, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 20, 30, 50, and 50 decibels at these same frequencies.  The average threshold for the right ear was 35 decibels and for the left ear was 38 decibels.  The Veteran had 100 percent speech recognition for the right ear and 88 percent for the left ear.  Once again, this translates to level I hearing for the right ear and level II for the left ear which equates to continuation of the zero percent evaluation under 38 C.F.R. § 4.85, Table VII. 

The Veteran was afforded a private audiology examination in March 2009.  It is unclear whether or not the speech discrimination testing utilized by this examiner was the required Maryland CNC.  Nevertheless, assuming that the proper testing was utilized, the results show that the right ear had pure tone thresholds of 30, 40, 55, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 35, 45, 55, and 55 decibels at these same frequencies.  The average threshold for the right ear was 44 decibels and for the left ear was 48 decibels.  The Veteran had 88 percent speech recognition for each ear.  This translates to level II hearing for each ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to continuation of the zero percent evaluation.

Finally, the Veteran's most recent VA fee basis audiology examination was conducted in July 2010.  The right ear had pure tone thresholds of 30, 40, 45, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 30, 40, 55, and 55 decibels at these same frequencies.  The average threshold for the right ear was 40 decibels and for the left ear was 45 decibels.  The Veteran had 96 percent speech recognition for the right ear and 88 percent for the left ear.  This translates to level I hearing for the right ear and level II for the left ear which equates to continuation of the zero percent evaluation under 38 C.F.R. § 4.85, Table VII. 

The Veteran also does not meet the criteria for exceptional hearing loss.  The Board has considered the Veteran's contentions, but the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It is clear that the only possible evaluation for the Veteran's hearing loss is zero percent.  While hearing aids may have been recommended, or may in fact be in place, nothing in the rating schedule provides for compensation for the use of hearing aids, in the absence of sufficiently impaired hearing to warrant assignment of a compensable rating based on the schedule.

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran has not provided any contentions as to whether or not his hearing loss results in any occupational impairment not contemplated by the schedular rating.  There is no objective evidence that the Veteran's hearing loss presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

	
ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


